                    Case 21-10527-JTD                 Doc 403       Filed 05/04/21   Page 1 of 11




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          )     Chapter 11
                                                                )
CARBONLITE HOLDINGS LLC, et al.,1                               )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

       I, Giovanna M. Luciano, depose and say that I am employed by Stretto, the claims and
noticing agent for the Debtors in the above-captioned case.

        On May 2, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via electronic mail on the service list attached hereto as
Exhibit A, and on confidential parties not included herein:

          Notice of Designation of Stalking Horse Bidder for the Sale of the Reading Facility
           (Docket No. 396)

          Declaration of Richard W. Morgner in Support of Proposed Stalking Horse Bid
           Protections for Reading Stalking Horse (Docket No. 397)

        Furthermore, on May 3, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit B:

          Notice of Designation of Stalking Horse Bidder for the Sale of the Reading Facility
           (Docket No. 396)

          Declaration of Richard W. Morgner in Support of Proposed Stalking Horse Bid
           Protections for Reading Stalking Horse (Docket No. 397)

          Revised Notice of Designation of Stalking Horse Bidder for the Sale of the Reading
           Facility (Docket No. 399)

        Furthermore, on May 3, 2021, at my direction and under my supervision, employees of
Stretto caused the following document to be served via electronic mail on the service list attached
hereto as Exhibit A, and on confidential parties not included herein:

          Revised Notice of Designation of Stalking Horse Bidder for the Sale of the Reading
           Facility (Docket No. 399)
____________________________________________
1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
Case 21-10527-JTD   Doc 403   Filed 05/04/21   Page 2 of 11
Case 21-10527-JTD   Doc 403   Filed 05/04/21   Page 3 of 11




                    Exhibit A
                                                      Case 21-10527-JTD                  Doc 403      Filed 05/04/21      Page 4 of 11

                                                                                            Exhibit A
                                                                                     Served via First-Class Mail

                     Name                                      Attention                             Address 1                         Address 2               City       State      Zip
California Department of Resources
Recycling & Recovery                                                                       1001 I St                    Mail Stop 9A                      Sacramento      CA      95814
Delaware Secretary of State                    Division of Corporations Franchise Tax      PO Box 7040                                                    Dover           DE      19903
Delaware Secretary of Treasury                                                             PO Box 7040                                                    Dover           DE      19903
Emerging Acquisitions LLC                                                                  3592 W 5th Ave                                                 Eugene          OR      97402
Federal Communications Commission              Attn: Matthew Berry                         Office of General Counsel    445 12th St SW                    Washington      DC      20554
Internal Revenue Service                                                                   PO Box 21126                                                   Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                            1352 Marrows Rd              2nd Floor                         Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation            PO Box 7346                                                    Philadelphia    PA      19101-7346
Interstate Automobile Network                  c/o Law Office of Steven L. Bryson          Attn: Steven L. Bryson       11150 W Olympic Blvd Suite 1120   Los Angeles     CA      90064
Nissan Motor Acceptance Corp.                                                              8900 Freeport Pkwy                                             Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey                    U.S. Department of Justice   950 Pennsylvania Ave NW           Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office                     Hercules Building            1313 N Market St                  Wilmington      DE      19801
Olympic Wire & Equipment Co. Inc.                                                          PO Box 3227                                                    Newport Beach   CA      92659
Pennsylvania Office of the Attorney General                                                Strawberry Square            16th Floor                        Harrisburg      PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel               1200 K St NW                                                   Washington      DC      20005-4026
PNC Equipment Finance LLC                                                                  655 Business Center Dr                                         Horsham         PA      19044
Secretary of Treasury                                                                      15th & Pennsylvania Ave NW                                     Washington      DC      20220
Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director     3 World Financial Center     Suite 400                         New York        NY      10281-1022
Signature Business Leasing LLC                                                             225 Broadhollow Rd           Suite 132W                        Melville        NY      11747
Stonebriar Commercial Finance LLC                                                          5601 Granite Pkwy            Suite 1350                        Plano           TX      75024
Susquehanna Commercial Finance Inc.                                                        2 Country View Rd            Suite 300                         Malvern         PA      19355
Texas Office of the Attorney General                                                       300 W 15th St                                                  Austin          TX      78701
Toyota Industries Commercial Finance Inc.                                                  PO Box 9050                                                    Dallas          TX      75019-9050
Toyota Motor Corporation                                                                   PO Box 3457                                                    Torrance        CA      90510
UMB Bank N.A., as Trustee                                                                  120 S Sixth St               Suite 1400                        Minneapolis     MN      55402
Wells Fargo Bank N.A.                                                                      PO Box 3072                                                    Cedar Rapids    IA      52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                           Page 1 of 1
Case 21-10527-JTD   Doc 403   Filed 05/04/21   Page 5 of 11




                    Exhibit B
                                                  Case 21-10527-JTD              Doc 403      Filed 05/04/21       Page 6 of 11

                                                                                     Exhibit B
                                                                               Served via Electronic Mail

                      Name                                             Attention                                  Address 1                                    Email
                                                                                                                                           bso@saxtonstump.com
                                                                                                                                           dat@saxtonstump.com
 A1 Energy                                        c/o Saxton & Stump LLC                              Attn: Barry A. Solodky               msf@saxtonstump.com
                                                                                                                                           csimon@crosslaw.com
                                                                                                      Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
 Allan Company                                    c/o Cross & Simon LLC                               Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                           mgottfried@elkinskalt.com
                                                                                                                                           aaburto@elkinskalt.com
 Allan Company                                    c/o Elkins Kalt Weintraub Reuben Gartside LLP       Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
 Anderson Systems Inc.                            c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                           john.demmy@saul.com
 Anderson Systems Inc.                            c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                           michael.messersmith@arnoldporter.com
                                                  Attn: Michael Messersmith, Sarah Gryll, & Ginger                                         sarah.gryll@arnoldporter.com
 Arnold & Porter Kaye Scholer LLP                 Clements                                                                                 ginger.clements@arnoldporter.com
                                                                                                                                           akramer@otterbourg.com
                                                                                                      Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
 Bank Leumi USA                                   c/o Otterbourg PC                                   Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                           knight@rlf.com
                                                                                                                                           queroli@rlf.com
                                                                                                      Attn: John H. Knight & David T.      rbgroup@rlf.com
 Bank Leumi USA                                   c/o Richards Layton & Finger PA                     Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                      Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
 Berks61 Owner LLC                                c/o Levene Neale Bender Yoo & Brill LLP             Kwong                                jsk@lnbyb.com
                                                                                                                                           jedmonson@rc.com
 Berks61 Owner LLC                                c/o Robinson & Cole LLP                             Attn: Jamie L. Edmonson              lshaw@rc.com
 Blum & Sons Electric Inc.                        c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                           john.demmy@saul.com
 Blum & Sons Electric Inc.                        c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                           andrea.kendrick@doj.ca.gov
 California Department of Resources Recycling & c/o California Department of Justice, Office of the   Attn: Andrea M. Kendrick & Bryant B. bryant.cannon@doj.ca.gov
 Recovery                                       Attorney General                                      Cannon                               rochelle.udaquillen@doj.ca.gov
 California Office of the Attorney General                                                                                                 bankruptcy@coag.gov
                                                                                                      Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                      William G. Malcolm, Esq., & Nathan bill@mclaw.org
 City of Riverside                                c/o Malcolm & Cisneros, A Law Corporation           F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                           olivia.salvatierra@lgbs.com
                                                                                                                                           dallas.bankruptcy@publicans.com
                                                                                                                                           dallas.bankruptcy@lgbs.com
                                                                                                                                           beth.weller@lgbs.com
 Dallas County                                    c/o Linebarger Goggan Blair & Sampson LLP           Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
 Delaware Office of the Attorney General          Delaware Department of Justice                                                           attorney.general@delaware.gov
 Delaware Secretary of State                      Division of Corporations                                                                 dosdoc_bankruptcy@state.de.us
 Delaware State Treasury                                                                                                                   statetreasurer@state.de.us
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 1 of 4
                                                 Case 21-10527-JTD              Doc 403       Filed 05/04/21         Page 7 of 11

                                                                                      Exhibit B
                                                                               Served via Electronic Mail

                        Name                                         Attention                                     Address 1                                Email
                                                                                                                                          norman.kinel@squirepb.com
                                                                                                                                          sarah.conley@squirepb.com
 East West Bank                                  c/o Squire Patton Boggs (US) LLP                     Attn: Norman N. Kinel               norman-kinel-4300@ecf.pacerpro.com
                                                                                                                                          hhecfb@hershnerhunter.com
 Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                              Attn: Nancy K. Cary                 ncary@hershnerhunter.com
                                                                                                                                          john.knapp@millernash.com
                                                                                                                                          edgar.rosales@millernash.com
 Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                    Attn: John R. Knapp, Jr.            dona.purdy@millernash.com
 Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC              Attn: Michael Busenkell, Esq.       mbusenkell@gsbblaw.com
                                                                                                                                          jgentile@beneschlaw.com
                                                                                                                                          kcapuzzi@beneschlaw.com
                                                                                                      Attn: Kevin M. Capuzzi & John C.    debankruptcy@beneschlaw.com
 Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP         Gentile                             lmolinaro@beneschlaw.com
 Internal Revenue Service                        Attn: Susanne Larson                                                                     sbse.Insolvency.balt@irs.gov
 Interstate Automobile Network dba Luxury Auto
 Leasing                                         c/o Dilworth Paxson LLP                              Attn: Martin J. Weis                  mweis@dilworthlaw.com
 Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                                   andrew.ambruoso@lw.com
 Latham & Watkins LLP                            Attn: James Ktsanes                                                                        james.ktsanes@lw.com
                                                                                                                                            jeff.bjork@lw.com
 Latham & Watkins LLP                            Attn: Jeff Bjork                                                                           carbonlite.lwteam@lw.com
                                                                                                      Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
 LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                               Anaya                                 vanaya@jw.com
                                                                                                                                            jnimeroff@bmnlawyers.com
 Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                       Attn: Jami B. Nimeroff, Esq.          cjones@bmnlawyers.com
 Nahai Insurance Services Inc.                   c/o Polsinelli PC                                    Attn: Christopher A. Ward             cward@polsinelli.com
 Nahai Insurance Services Inc.                   c/o Polsinelli PC                                    Attn: Randye B. Soref, Esq.           rsoref@polsinelli.com
                                                                                                                                            marcy.smith@troutman.com
                                                                                                                                            wlbank@troutman.com
                                                                                                                                            monica.molitor@troutman.com
 Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP             Attn: Marcy J. McLaughlin Smith       peggianne.hardin@troutman.com
                                                                                                      Attn: Robert S. Hertzberg & Kay       robert.hertzberg@troutman.com
 Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP             Standridge Kress                      kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
 Niagara Bottling LLC                            c/o Best Best & Krieger LLP                          Attn: Caroline R. Djang, Esq.         laurie.verstegen@bbklaw.com
                                                                                                                                            emonzo@morrisjames.com
 Niagara Bottling LLC                            c/o Morris James LLP                                 Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
                                                                                                                                            bronationalecf@weltman.com
 Nissan Motor Acceptance Corp                    c/o Weltman Weinberg & Reis Co. LPA                  Attn: Scott Fink                      sfink@weltman.com
                                                                                                                                            joseph.mcmahon@usdoj.gov
 Office of the U.S. Trustee                      Attn: Joseph J. McMahon, Jr.                                                               ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                            carolina.velarde@bantaminc.com
 Official Committee of Unsecured Creditors       c/o Bantam Materials International                   Attn: Vytas Gruodis                   vytas.gruodis@bantaminc.com
 Official Committee of Unsecured Creditors       c/o Banyan Plastics                                  Attn: Sloan Sherman                   sloan@banyanplastics.com

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 2 of 4
                                              Case 21-10527-JTD              Doc 403       Filed 05/04/21         Page 8 of 11

                                                                                  Exhibit B
                                                                            Served via Electronic Mail

                       Name                                          Attention                                    Address 1                                   Email
                                                                                                   Attn: Regina Stango Kelbon, Esq.,      jbibiloni@blankrome.com
                                                                                                   Stanley B. Tarr, Esq., & Jose F.       kelbon@blankrome.com
 Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                   Bibiloni, Esq.                         tarr@blankrome.com;
 Official Committee of Unsecured Creditors    c/o Everrank Investment Group Inc.                   Attn: David Ha                         davidha@everrankca.com
                                                                                                                                          nevrard@exactstaff.com
                                                                                                                                          gordonsmith17@yahoo.com
 Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                 Attn: Gordon Smith                     kgoodwin@exactstaff.com
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                   Attn: Erin N. Brady, David P.          cindy.mitchell@hoganlovells.com
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                             Simonds, & Edward McNeilly             tracy.southwell@hoganlovells.com
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                             Attn: Kevin J. Carey                   kevin.carey@hoganlovells.com
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                             Attn: Pieter Van Tol                   pieter.vantol@hoganlovells.com
                                                                                                                                          mark@replenysh.com
 Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                   Attn: Mark Armen                       legal@replenysh.com
                                                                                                                                          lworley@rplanetearth.com
 Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                    Attn: Robert Daviduk                   bob@rplanetearth.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                             Attn: Andrew C. Ambruoso, Esq.         andrew.ambruoso@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                             Attn: James Ktsanes, Esq.              james.ktsanes@lw.com
                                                                                                   Attn: Jeffrey E. Bjork, Esq. &         jeff.bjork@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                             Nicholas J. Messana, Esq.              nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                   Attn: Robert S. Brady, Edwin J.        eharron@ycst.com
 Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP              Harron, & Kara Hammond Coyle           kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
 Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                     dmorse@otterbourg.com
 Pinnpack P LLC & Pinnpack Packaging LLC      Attn: Villard Bastien                                                                       vbastien@me.com
                                                                                                                                          kevin.mangan@wbd-us.com
                                                                                                                                          heidi.sasso@wbd-us.com
                                                                                                                                          chris.lewis@wbd-us.com
 Plastic Express                              c/o Womble Bond Dickinson (US) LLP                   Attn: Kevin J. Mangan, Esq.            rachel.metzger@wbd-us.com
                                              c/o Smith Anderson Blount Dorsett Mitchell &         Attn: Gerald A. Jeutter, Jr., Esq. &   jjeutter@smithlaw.com
 PolyQuest Inc. & PQ Recycling LLC            Jernigan LLP                                         Anna B. Osterhout, Esq.                aosterhout@smithlaw.com
                                                                                                                                          rpatel@co.riverside.ca.us
 Riverside County Treasurer-Tax Collector     Attn: Ronak N. Patel, Esq.                                                                  mdominguez@co.riverside.ca.us
 Securities & Exchange Commission             Attn: Marc Berger, Regional Director                                                        bankruptcynoticeschr@sec.gov
 Securities & Exchange Commission             c/o Office of General Counsel-Bankruptcy             Attn: Michael A. Berman                secbankruptcy-ogc-ado@sec.gov
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
                                                                                                                                          jdistanislao@foxrothchild.com
 Solid Waste Services Inc.                    dba J.P. Mascaro & Sons                              c/o Fox Rothschild LLP                 brian-oneill-fox-5537@ecf.pacerpro.com
 Sorema Division of Previero N. srl.          c/o Freeborn & Peters LLP                            Attn: Jason J. Ben, Esq.               jben@freeborn.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 3 of 4
                                                Case 21-10527-JTD             Doc 403        Filed 05/04/21       Page 9 of 11

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                       Name                                          Attention                                  Address 1                                   Email
                                                                                                                                        marias@goldmclaw.com
                                                                                                                                        marias@ecf.courtdrive.com
 Sorema Division of Previero N. srl.             c/o Goldstein & McClintock LLLP                    Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                        fdavis@hsblawfirm.com
                                                                                                                                        hharrington@hsblawfirm.com
                                                                                                                                        mphillips@mmwr.com
                                                                                                                                        marc-phillips-8177@ecf.pacerpro.com
 Starlinger & Co. Gesellschaft M.B.H.            c/o Haynsworth Sinkler Boyd PA                     Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
                                                                                                                                        mmenkowitz@foxrothschild.com
                                                                                                                                        jmanfrey@foxrothschild.com
                                                                                                    Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
 TotalRecycle Inc.                               c/o Fox Rothschild LLP                             Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
 UMB Bank N.A., in its separate capacities as TX                                                                                        michael.messersmith@arnoldporter.com
 DIP Agent, PA DIP Agent, TX Bonds Trustee,                                                         Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
 and PA Bonds Trustee                            c/o Arnold & Porter Kaye Scholer LLP               Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                        david.stratton@troutman.com
                                                                                                                                        evelyn.meltzer@troutman.com
                                                                                                                                        ken.listwak@troutman.com
 UMB Bank N.A., in its separate capacities as TX                                                                                        wlbank@troutman.com
 DIP Agent, PA DIP Agent, TX Bonds Trustee,                                                         Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
 and PA Bonds Trustee                            c/o Troutman Pepper Hamilton Sanders LLP           Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
 Waste Management Recycle America LLC            c/o Monzack Mersky & Browder PA                    Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                        rbrady@ycst.com
                                                 Attn: Robert S. Brady, Edwin J. Harron, & Kara                                         eharron@ycst.com
 Young Conaway Stargatt & Taylor LLP             Hammond Coyle                                                                          kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                               Page 4 of 4
Case 21-10527-JTD   Doc 403   Filed 05/04/21   Page 10 of 11




                    Exhibit C
                                                   Case 21-10527-JTD                Doc 403        Filed 05/04/21          Page 11 of 11

                                                                                          Exhibit C
                                                                                    Served via Electronic Mail

                                 Name                                        Attention                             Address 1                                Email
                                                                                                                                          michael.messersmith@arnoldporter.com
                                                          Attn: Michael Messersmith, Sarah Gryll, &                                       sarah.gryll@arnoldporter.com
             Arnold & Porter Kaye Scholer LLP             Ginger Clements                                                                 ginger.clements@arnoldporter.com
                                                                                                                                          akramer@otterbourg.com
                                                                                                        Attn: Andrew M. Kramer, David     dmorse@otterbourg.com
             Bank Leumi USA                               c/o Otterbourg PC                             W. Morse, & Frank J. Pecorelli    fpecorelli@otterbourg.com
                                                                                                                                          knight@rlf.com
                                                                                                                                          queroli@rlf.com
                                                                                                        Attn: John H. Knight & David T.   rbgroup@rlf.com
             Bank Leumi USA                               c/o Richards Layton & Finger PA               Queroli                           ann-jerominski-2390@ecf.pacerpro.com
             CarbonLite Holdings LLC                      c/o Force Ten Partners LLC                                                      bweiss@force10partners.com
                                                                                                                                          joneill@pszjlaw.com
                                                                                                        Attn: James E. O'Neill & Steven   sgolden@pszjlaw.com
             CarbonLite Holdings LLC                      c/o Pachulski Stang Ziehl & Jones LLP         W. Golden                         efile1@pszjlaw.com
             CarbonLite Holdings LLC                      c/o Pachulski Stang Ziehl & Jones LLP         Attn: Jeffrey W. Dulberg          jdulberg@pszjlaw.com
             Latham & Watkins LLP                         Attn: Andrew C. Ambruoso                                                        andrew.ambruoso@lw.com
             Latham & Watkins LLP                         Attn: James Ktsanes                                                             james.ktsanes@lw.com
                                                                                                                                          jeff.bjork@lw.com
             Latham & Watkins LLP                         Attn: Jeff Bjork                                                                carbonlite.lwteam@lw.com
                                                                                                                                          joseph.mcmahon@usdoj.gov
             Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                    ustpregion03.wl.ecf@usdoj.gov
                                                                                                        Attn: Regina Stango Kelbon,       jbibiloni@blankrome.com
                                                                                                        Esq., Stanley B. Tarr, Esq., &    kelbon@blankrome.com
             Official Committee of Unsecured Creditors    c/o Blank Rome LLP                            Jose F. Bibiloni, Esq.            tarr@blankrome.com;
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                        Attn: Erin N. Brady, David P.     cindy.mitchell@hoganlovells.com
             Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                      Simonds, & Edward McNeilly        tracy.southwell@hoganlovells.com
             Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                      Attn: Kevin J. Carey              kevin.carey@hoganlovells.com
             Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                      Attn: Andrew C. Ambruoso, Esq.    andrew.ambruoso@lw.com
             Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                      Attn: James Ktsanes, Esq.         james.ktsanes@lw.com
                                                                                                        Attn: Jeffrey E. Bjork, Esq. &    jeff.bjork@lw.com
             Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                        Nicholas J. Messana, Esq.         nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                        Attn: Robert S. Brady, Edwin J.   eharron@ycst.com
             Orion Energy Partners Investment Agent LLC c/o Young Conaway Stargatt & Taylor LLP         Harron, & Kara Hammond Coyle      kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
             Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                         dmorse@otterbourg.com
             UMB Bank N.A., in its separate capacities as                                                                                 michael.messersmith@arnoldporter.com
             TX DIP Agent, PA DIP Agent, TX Bonds                                                       Attn: Michael D. Messersmith,     sarah.gryll@arnoldporter.com
             Trustee, and PA Bonds Trustee                c/o Arnold & Porter Kaye Scholer LLP          Sarah Gryll, & Ginger Clements    ginger.clements@arnoldporter.com
                                                                                                                                          rbrady@ycst.com
                                                          Attn: Robert S. Brady, Edwin J. Harron, &                                       eharron@ycst.com
             Young Conaway Stargatt & Taylor LLP          Kara Hammond Coyle                                                              kcoyle@ycst.com

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                          Page 1 of 1
